EXHIBIT 21.1 Significant Subsidiaries of the Registrant The following are significant subsidiaries of Buffalo Wild Wings, Inc. as of December 30, 2012 and the states or jurisdictions in which they are organized.Buffalo Wild Wings, Inc. owns, directly or indirectly, at least 99% of the voting stock of each subsidiary. The names of particular subsidiaries have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute, as of the end of the year covered by this report, a “significant subsidiary” as that term is defined in Rule1-02(w) of RegulationS-X under the Securities Exchange Act of 1934. State or Jurisdiction Name of Entity Buffalo Wings International, Inc. Ohio Blazin Wings, Inc. Minnesota Real Wing, Inc. Kansas BWW Jersey Wings, Inc. New Jersey Tender Wings, Inc. Minnesota Texas Big Wings, Inc. Texas BWLD Global I, Inc. Minnesota BWLD Global II, Inc. Minnesota BWW Lex Park, LLC Maryland BWW Waldorf, LLC Maryland BWLD Canada, LP Canada BDUBS UK, Limited United Kingdom
